[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In the opinion of this court the plaintiff has made a substantial claim that the State Department of Transportation has deprived the plaintiff of a constitutional right.
In ¶ 10 and 11 of the complaint the plaintiff has alleged that the Department of Transportation has been directing water (and has constructed the means to do so) from its land onto the plaintiff's land. In ¶ 12 plaintiff has alleged a deprivation of the use of its land and in ¶ 13 it alleges that the actions of the Department of Transportation constitutes a taking of its land without compensation. (See also ¶ 26 and 27.)
Whether or not the plaintiff can prove the allegations of its complaint is a matter for the trial court but there is no doubt that this court has jurisdiction on the controversy raised by the complaint.,
The Motion to Dismiss is denied.
Robert Hale Judge Trial Referee